Citation Nr: 0115830	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  00-21 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to service connection for residuals of frostbite, 
to include arthritis.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1951 to 
September 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision in which 
the RO denied service connection for residuals of frostbite, 
to include arthritis.  The veteran filed a notice of 
disagreement in July 2000 and requested a hearing at the RO 
before a local hearing officer.  An RO hearing was held and a 
subsequent statement of the case (SOC) was issued in 
September 2000.  The veteran submitted a substantive appeal 
in September 2000, and requested a Board hearing.  The 
veteran failed to appear at the scheduled Board hearing.  In 
April 2001, the Board found that the veteran did not show 
good cause for failing appear and for failing to provide a 
timely request for rescheduling.  The Board will therefore 
proceed to review the issue on appeal.  See 38 C.F.R. 
§ 20.702(d) (2000).


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 has eliminated the concept of a well-
grounded claim (thus superseding the decision in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) and redefined VA's duty to assist the veteran 
regarding his claim.  The Veterans Claims Assistance Act of 
2000 provides, in pertinent part, that the veteran must be 
notified of any information, including medical or lay 
evidence, necessary to substantiate his claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103).  Furthermore, reasonable efforts must be 
made to obtain records (including private records) that the 
veteran sufficiently identifies and a medical examination 
must be 

made available when the evidence of record is insufficient 
for rendering a decision on the claim.  Veterans Claims 
Assistance Act of 2000, 114 Stat. at 2097-98.

The Board observes the RO has not been afforded an 
opportunity to consider the claim under the Veterans Claims 
Assistance Act of 2000, and thereby determine whether 
additional notification or development action is required.  
As the Veteran's Claims Assistance Act provisions are 
applicable to the veteran's claim, proceeding with a merits-
based decision could be prejudicial.  See Bernard v. Brown, 4 
Vet. App. 384 (1993) (holding that the veteran may be 
unfairly prejudiced by not having been afforded full benefit 
of procedural safeguards when Board addresses merits of claim 
not developed by RO); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49, 747 (1992)).  Therefore, 
a remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims folder and identified certain assistance that must be 
rendered to comply with the Veterans Claims Assistance Act of 
2000.  The Board acknowledges the RO's development efforts as 
demonstrated by providing the veteran with the January 2000 
VA examinations.  However, the aforementioned VA examinations 
were intended to support the veteran's non-service connected 
claims and were completed without the benefit of the 
veteran's service medical records or the claims folder.  Re-
examination with the benefit of review of the veteran's 
claims folder would be helpful in the adjudication of this 
case.

Furthermore, the Board notes the RO's development efforts in 
requesting medical records from the Gill Chiropractice 
Office.  However, as no response is evident from the record, 
the veteran should be notified that the RO was unable to 
obtain the records with respect to his claim.  See Veterans 
Claims Assistance Act of 2000, 114 Stat. at 2097-98.  The 
veteran should be so informed and invited to submit the 
evidence on his own.

The veteran is herein advised that, in keeping with the VA's 
duty to assist, as announced in Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), the purpose of 

any examination requested pursuant to this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  If the veteran fails to report 
for any scheduled examination, a decision shall be based on 
the evidence of record.  See 38 C.F.R. § 3.655.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000 are 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

2.  The RO should contact the veteran in 
writing and notify him of the inability 
to obtain records from the Gill 
Chiropractice Office.  Furthermore, the 
RO should advise the veteran of the 
evidence needed to substantiate his claim 
for service connection for residuals of 
frostbite, to include arthritis, with 
particular attention to post-service 
evidence.  These sources of evidence may 
include the names and addresses of post-
service medical providers (not previously 
provided); private medical records 
showing post-service treatment of 
residuals of frostbite, to include 
arthritis (including medical opinions as 
to etiology); employment or retirement 
physical examinations; insurance 
examinations; lay statements by 
witnesses; or personal testimony.  All 
records identified should be associated 
with the claims folder upon obtaining 
authorization.  If any records requested 

by the VA are unavailable, or the search 
for such records otherwise yields 
negative results, that fact should be 
clearly documented in the veteran's 
claims folder, and the veteran so 
notified and given the opportunity to 
submit the evidence on his own.

3.  After associating with the claims 
folder documents pursuant to the 
development requested above (if any), the 
veteran should be afforded appropriate VA 
examinations, including a cold injury 
protocol examination, to determine the 
etiology of any current disorders alleged 
to be the residuals of in-service cold 
exposure and injury (to include 
arthritis).  It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in the 
claims folder, to include a complete copy 
of this REMAND.  All appropriate tests 
and studies should be conducted, and all 
clinical findings should be reported in 
detail.  The physician should render an 
opinion, as to whether it is at least as 
likely as not that the claimed disorders 
are due to any in-service cold-related 
injury, or whether the disorders are due 
to other causes.  All examination 
findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached, should be set forth 
in a legible report.  If the examiner 
disagrees with any other medical opinion 
of record, it would be helpful if the 
reasons for such disagreement be set 
forth for the record.

4.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the veteran's claim of 
entitlement 

to service connection for residuals of 
frostbite, to include arthritis, on the 
merits, in light of all applicable 
evidence of record and all pertinent 
legal authority, to include the 
provisions of 38 C.F.R. § 3.655 (as 
appropriate) and the recently 
amended/added statutory provisions 
pertaining to VA's duty to notify and 
assist the veteran.  If the veteran fails 
to appear for any examination, the letter 
notifying him of the date and place of 
the examination and the address to which 
it was sent should be placed in the 
claims folder.  The RO must provide 
adequate reasons and bases for all of its 
determinations, citing all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.  If any benefit 
sought on appeal remains denied, the 
veteran should be provided with an 
appropriate supplemental statement of the 
case and given the opportunity to respond 
within the applicable time before the 
claims folder is returned to the Board 
for further review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's 

Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-
38.03.   )




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).


